Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



          Claims 1, 21, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438).


          Consider claims 1, 21, 29 and 30, Palanki et al. clearly disclose a method of wireless communication performed by a user equipment (UE), comprising: 
          determining a receive time difference (RTD) between a first base station and a second base station based at least in part on the UE using a common beam 
to receive transmissions from the first base station and the second base station (par. 9 (the time difference information may comprise a time difference of arrival (TDOA) measurement for a pair of base stations. The device may determine a first receive time for a first base 
station and a second receive time for a second base station at the device. The device may determine a TDOA measurement for the first and second base stations based on the receive times for these base stations)); and 
          transmitting information indicating the RTD between the first base station and the second base station, wherein the transmissions from the first base station and the second base station are scheduled based at least in part on the RTD between the first base station and the second base stationfig. 7, par. 97 (the device may also obtain a first time offset for the first base station and a second time offset for the second base station. The device may then determine the TDOA measurement for the first and second 
base stations based further on the first and second time offsets)), fig. 8, par. 100 (Apparatus 800 includes a module 812 to determine time difference information (e.g., a time offset or a TDOA measurement) for at least one base station by a device, and a module 814 to send the time difference information to a network entity for use to determine at least one time offset for the at least one base station)).
          However, Palanki et al. do not specifically disclose common beam.
          In the same field of endeavor, John Wilson et al. clearly show:
          determining a receive time difference (RTD) between a first base station and a second base station based at least in part on the UE using a common beam (par. 116 (The indication of the change in receive beam may be based on measurement of reference signals (RS) transmitted on all transmit beams of the base station using a common receive 
beam of the UE); EN: Since “common beam” is merely mentioned here, the Examiners has to interpret it in the broadest sense) .                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show common beam, as taught by John Wilson, so that synchronization can be improved.





          Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Dahlman et al. (U.S. Patent # 6526039).


          Consider claim 2, and as applied to claim 1 above, 
                          claim 22, and as applied to claim 21 above, 
Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose the RTD is transmitted at periodic intervals.
          In the same field of endeavor, Dahlman et al. clearly show:                   
          wherein the information indicating the RTD between the first base station and the second base station is transmitted at periodic intervals (col.8, lines 38-40 (each MS operating in the mobile communications system 200 will transmit its measured RTD estimate on a periodic basis)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show the RTD is transmitted at periodic intervals, as taught by Dahlman, so that synchronization can be improved.
(=




          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Wu et al. (U.S. PG-Publication # 2021/0298108).
 

          Consider claim 3, and as applied to claim 1 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose the RTD satisfying one or more thresholds.
          In the same field of endeavor, Wu et al. clearly show:                   
          wherein information indicating the RTD between the first base station and the second base station is transmitted based at least in part on the RTD satisfying one or more thresholds (par. 410 (When the change of time difference of arrival (TDOA) of signals from at least two base stations exceeds a predefined threshold, the TA is considered invalid)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show the RTD satisfying one or more thresholds, as taught by Wu, so that synchronization can be improved.





          Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and Wu et al. (U.S. PG-Publication # 2021/0298108), and in view of Stachurski et al. (U.S. PG-Publication # 2014/0241549).
 

          Consider claim 4, and as applied to claim 3 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose determining that a hysteresis condition is satisfied.
          In the same field of endeavor, Stachurski et al. clearly show:                   
          wherein the information indicating the RTD between the first base station and the second base station is transmitted further based at least in part on determining that a hysteresis condition is satisfied (par.38 (The hysteresis component 216 includes functionality to apply a hysteresis function to the TDOA estimate to help prevent frame-to-frame jitter between adjacent TDOA estimates)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show determining that a hysteresis condition is satisfied , as taught by Stachurski, so that synchronization can be improved.





          Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and Wu et al. (U.S. PG-Publication # 2021/0298108), and in view of Sun et al. (U.S. PG-Publication # 2017/0230087).
 

          Consider claim 5, and as applied to claim 3 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose the one or more thresholds are based at least in part on a duration of a cyclic prefix.
          In the same field of endeavor, Sun et al. clearly show:                   
          wherein the one or more thresholds are based at least in part on a duration of a cyclic prefix (par. 9 (the time difference of arrival (TDOA) of signals transmitted from different antennas may be restricted to the length of a cyclic prefix (CP). That is to say, the sum of an antenna time delay and a transmission time delay is less than the length of the CP)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show the one or more thresholds are based at least in part on a duration of a cyclic prefix, as taught by Sun, so that synchronization can be improved.





          Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Agrawal et al. (U.S.  Patent # 8982851).
 

          Consider claim 6, and as applied to claim 1 above,
                          claim 23, and as applied to claim 21 above, 
Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose switching the common beam.
          In the same field of endeavor, Agrawal et al. clearly show:                   
          determining a slot in which data is scheduled to be transmitted to the UE; and 
          switching the common beam used to receive the transmissions from the first base station and the second base station outside the slot in which the data is scheduled to be transmitted to the UE (col. 13, lines 44-48 (resources elements in slot 404 and slot 406 are reserved for transmitting PRSs, so long as the resource elements are outside of the control region 408 and not interfering with CRS resource elements at 410 and similarly patterned CRS resource elements)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show switching the common beam, as taught by Agrawal, so that synchronization can be improved.





          Claims 7, 9-10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Agrawal et al. (U.S.  Patent # 8982851),
and in view of Huang et al. (U.S. PG-Publication # 2020/0351738),

 
          Consider claim 7, and as applied to claim 6 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose a parameter indicating a number of slots between a slot in which a downlink grant scheduling the data is transmitted and the slot in which the data is scheduled to be transmitted to the UE.
          In the same field of endeavor, Huang et al. clearly show:                   
          wherein the slot in which the data is scheduled to be transmitted to the UE is determined based at least in part on a parameter indicating a number of slots between a slot in which a downlink grant scheduling the data is transmitted and the slot in which the data is scheduled to be transmitted to the UE (par. 35 (The BS 110 can transmit a configuration message indicating the minimum scheduling delay to the UE 120. In some embodiment, the UE 120 can identify the slot delay by receiving a BWP configuration having a slot delay parameter (e.g., K0), which is equal to a certain number of slot)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show a parameter indicating a number of slots between a slot in which a downlink grant scheduling the data is transmitted and the slot in which the data is scheduled to be transmitted to the UE, as taught by Huang, so that synchronization can be improved.



          Consider claim 9, and as applied to claim 1 above, 
                          claim 24, and as applied to claim 21 above,
Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose switching the common beam.
          In the same field of endeavor, Sun et al. clearly show:         
          switching the common beam used to receive the transmissions from the first base station and the second base station during one or more guard symbols (fig. 6, par. 130 ( if the frequencies used by current frame are the same as that used by the previous frame or part of frequencies used by current frame are the same as part of that used by the previous frame, the collision will cause interference…Another solution lies in setting a guard band between two frames. No signal is transmitted in the guard band so as to protect the signals transmitted with timing advance)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show switching the common beam, as taught by Sun, so that synchronization can be improved.





          Consider claim 10, and as applied to claim 9 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose receiving signaling indicating the one or more guard symbols based at least in part on the RTD between the first base station and the second base station satisfying a threshold.
          In the same field of endeavor, Sun et al. clearly show:         
          receiving signaling indicating the one or more guard symbols based at least in part on the RTD between the first base station and the second base station satisfying a threshold (par. 110 (When transmitting signals to one or more users, the method may further include the following: guard time or a puncture operation…)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show receiving signaling indicating the one or more guard symbols based at least in part on the RTD between the first base station and the second base station satisfying a threshold, as taught by Sun, so that synchronization can be improved.






          Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), Agrawal et al. (U.S.  Patent # 8982851),
and Huang et al. (U.S. PG-Publication # 2020/0351738), and in view of Hwang et al. (U.S. PG-Publication # 2022/0109527),


          Consider claim 8, and as applied to claim 7 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose the parameter has a value based at least in part on the RTD between the first base station and the second base station.
          In the same field of endeavor, Hwang et al. clearly show:         
          wherein the parameter has a value based at least in part on the RTD between the first base station and the second base station (par. 288 (observed time difference of arrival (OTDOA)), par. 549 (a specific K0 value and a specific K1 value may be predefined or configured by higher-layer signaling. K0 may be a slot offset between a PDCCH and a PDSCH, and K1 may be a slot offset between the PDSCH and a PUCCH)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show the parameter has a value based at least in part on the RTD between the first base station and the second base station, as taught by Hwang, so that synchronization can be improved.






          Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Sirotkin et al. (U.S. PG-Publication # 2016/0057697).


          Consider claim 11, and as applied to claim 1 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose switching the common beam used to receive the transmissions from the first base station and the second base station during a set of symbols associated with a scheduling restriction.
          In the same field of endeavor, Sirotkin et al. clearly show:         
          switching the common beam used to receive the transmissions from the first base station and the second base station during a set of symbols associated with a scheduling restriction (par. 82 (system information in LTE systems and UMTS may be separated into the master information block (MIB) and a number of SIBs. Each MIB and SIB may include a specified type of information. For example, in LTE, the MIB may include physical layer information, and SIB type 1 (SIB1) may include access restrictions and SIB scheduling information)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show switching the common beam used to receive the transmissions from the first base station and the second base station during a set of symbols associated with a scheduling restriction, as taught by Sirotkin, so that synchronization can be improved.





          Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and Sirotkin et al. (U.S. PG-Publication # 2016/0057697), and in view of Sundberg et al. (U.S. PG-Publication # 2016/0198375).


          Consider claim 12, and as applied to claim 11 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose wherein a number of symbols in the set of symbols associated with the scheduling restriction.
          In the same field of endeavor, Sundberg et al. clearly show:         
          wherein a number of symbols in the set of symbols associated with the scheduling restriction is based at least in part on the RTD between the first base station and the second base station (par. 92 (Since there will be a dependency of switching times between frame structures of different cells it is necessary for the network to have knowledge or a good estimation of the timing difference in the frame structure. Since TA0 is always known (as described above in relation to FIG. 2) there is a need to know at least two out of OTD, RTD and TA1, (as also described in FIG. 2), to acquire the required information), par. 200 (temporarily shifting a frame structure of either the serving cell or target cell relative to one another by a selectable number of symbols)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show wherein a number of symbols in the set of symbols associated with the scheduling restriction, as taught by Sundberg, so that synchronization can be improved.






          Claims 13-14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and Seller et al. (U.S. PG-Publication # 2016/0261306), and in view of Regunathan et al. (U.S. PG-Publication # 2020/0084736).


          Consider claim 13, and as applied to claim 1 above,
                          claim 25, and as applied to claim 21 above, 
Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose average symbol timing.
          In the same field of endeavor, Seller et al. clearly show:         
          aligning a beam switching time with an average symbol timing among a first carrier associated with the first base station and a second carrier associated with the second base station based at least in part on the RTD between the first base station and the second base station failing to satisfy a threshold (par. 16 (the exchanges being synchronized to the time reference of one transceiver station, such that the time difference of arrival of the signal to a mobile node within range can be determined, preferably without synchronization from an external reference), par. 64 (Several symbols are averaged together to get the fine timing estimate)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show average symbol timing, as taught by Seller, so that synchronization can be improved.
          However, Palanki and Seller do not specifically disclose aligning a beam switching time.
          In the same field of endeavor, Regunathan al. clearly show:         
          aligning a beam switching time (par. 9 (for a transmission of the plurality of beams such that at least a portion of a respective BHFSP of one of the beams aligns with one of satellite 
switching instants; and adjusting a timing and symbol rate of the transmission according to the adjustment period and the adjusted symbol rate, respectively)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, show average symbol timing, as taught by Seller, and show aligning a beam switching time, as taught by Regunathan, so that synchronization can be improved.



          Consider claim 14, and as applied to claim 1 above,
                          claim 26, and as applied to claim 21 above, 
Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose symbol timing.
          In the same field of endeavor, Seller et al. clearly show:         
          aligning a beam switching with a symbol timing associated with a first carrier associated with the first base station or a second carrier associated with the second base station based at least in part on the RTD between the first base station and the second base station satisfying a threshold (par. 16 (the exchanges being synchronized to the time reference of one transceiver station, such that the time difference of arrival of the signal to a mobile node within range can be determined, preferably without synchronization from an external reference)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show symbol timing, as taught by Seller, so that synchronization can be improved.
          However, Palanki and Seller do not specifically disclose aligning a beam switching time.
          In the same field of endeavor, Regunathan al. clearly show:         
          aligning a beam switching time (par. 9 (for a transmission of the plurality of beams such that at least a portion of a respective BHFSP of one of the beams aligns with one of satellite 
switching instants; and adjusting a timing and symbol rate of the transmission according to the adjustment period and the adjusted symbol rate, respectively)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, show symbol timing, as taught by Seller, and show aligning a beam switching time, as taught by Regunathan, so that synchronization can be improved.





          Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), Seller et al. (U.S. PG-Publication # 2016/0261306), and Regunathan et al. (U.S. PG-Publication # 2020/0084736), and in view of Xie et al. (U.S. PG-Publication # 2019/0222411). 


          Consider claim 15, and as applied to claim 14 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose receiving signaling indicating whether to align the beam switching time.
          In the same field of endeavor, Xie et al. clearly show:                   
          receiving signaling indicating whether to align the beam switching time with the symbol timing associated with the first carrier or the second carrier (fig. 3 (310/320), par. 146 (the first base station sends first indication information to the terminal device, where the first indication information indicates one of the first time adjustment parameter and the second time adjustment parameter)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show receiving signaling indicating whether to align the beam switching time, as taught by Xie, so that synchronization can be improved.




          Consider claim 16, and as applied to claim 14 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose aligning the beam switching time.
          In the same field of endeavor, Xie et al. clearly show:                   
          aligning the beam switching time with the symbol timing associated with the first carrier based at least in part on the first carrier corresponding to a primary cell or a primary secondary cell and the second carrier corresponding to a secondary cell (fig. 3 (340), par. 152 (the terminal device obtains the uplink timing advance based on the first and second time adjustment parameters), par. 153 (The preset configuration information is used to indicate a correspondence among the indication information, the time adjustment parameter, and the timing advance), par. 155 (The terminal device sends the uplink signal to the first base station at sending time)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show aligning the beam switching time, as taught by Xie, so that synchronization can be improved.




          Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), Seller et al. (U.S. PG-Publication # 2016/0261306), and Regunathan et al. (U.S. PG-Publication # 2020/0084736), and in view of Ko et al. (U.S. PG-Publication # 2022/0272650). 


          Consider claim 17, and as applied to claim 14 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose a synchronization signal block configuration.
          In the same field of endeavor, Ko et al. clearly show:                   
          aligning the beam switching time with the symbol timing associated with a carrier having one or more of 
          a synchronization signal block configuration (par. 164 (The UE may perform cell search, system information acquisition, beam alignment for initial access, DL measurement, etc. based on the SSB)), 
          a beam management reference signal configuration, 
          a highest throughput, or 
          a highest reference signal received power based at least in part on the first carrier and the second carrier each corresponding to a secondary cell.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show a synchronization signal block configuration, as taught by Ko, so that synchronization can be improved.





          Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Nogami et al. (U.S. PG-Publication # 2018/0324770). 

 
          Consider claim 18, and as applied to claim 1 above,
                          claim 27, and as applied to claim 21 above,
Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose switching the common beam.
          In the same field of endeavor, Nogami et al. clearly show:                   
         18. The method of claim 1, further comprising: 
          switching the common beam used to receive the transmissions from the first base station and the second base station during one or more symbols that do not collide with physical downlink control channel symbols on a first carrier associated with the first base station or a second carrier associated with the second base station (par. 364 (FIG. 41(a), the gNB 160 may set the starting position to OFDM symbol #0 if there is no other UE's PDCCH that collides 
with PDSCH1. The gNB 160 may set the starting position to an appropriate value so that PDSCH1 does not collide with the other UE's PDCCH as shown in FIG. 41(b) and FIG. 41(c))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show switching the common beam, as taught by Nogami, so that synchronization can be improved.






          Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Kim et al. (U.S. PG-Publication # 2016/0043848). 


          Consider claim 19, and as applied to claim 1 above,
                          claim 28, and as applied to claim 21 above, 
Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose switching the common beam.
          In the same field of endeavor, Kim et al. clearly show:                   
          switching the common beam used to receive the transmissions from the first base station and the second base station during one or more symbols that do not collide with demodulation reference signal symbols on a first carrier associated with the first base station or a second carrier associated with the second base station (fig. 15, par. 201 (The detail example embodiments in which demodulation reference 
signal is mapped onto temporally-different symbols not to 
collide with PSS/SSS were previously explained through FIG. 15 and FIGS. 18 to 24)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show switching the common beam, as taught by Kim, so that synchronization can be improved.





          Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (U.S. PG-Publication # 2011/0176483), in view of John Wilson et al. (U.S. PG-Publication # 2018/0192438), and in view of Trott et al. (U.S. PG-Publication # 2018/0027466). 


          Consider claim 20, and as applied to claim 1 above, Palanki et al. clearly disclose the method as described.
          However, Palanki et al. do not specifically disclose switching the common beam. 
          In the same field of endeavor, Trott et al. clearly show:                   
          switching the common beam used to receive the transmissions from the first base station and the second base station during an off period associated with a connected mode discontinuous reception cycle (par. 58 (when one of the networks is in a CONNECTED state, the user device 200 may use OFF periods in a connected mode in Discontinuous Reception (DRX) cycles or measurement gaps (if configured) to tune-away and listen to paging on the other network)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of wireless communication, as taught by Palanki, and show switching the common beam, as taught by Trott, so that synchronization can be improved.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 31, 2022